            Case 3:19-cv-02546-CRB Document 90 Filed 09/27/19 Page 1 of 26




     Daniel C. Girard (State Bar No. 114826)      RODGER R. COLE (CSB No. 178865)
 1                                                rcole@fenwick.com
     Angelica M. Ornelas (State Bar No. 285929)
     Simon S. Grille (State Bar No. 294914)       CRYSTAL A. NWANERI (CSB No. 318955)
 2                                                cnwaneri@fenwick.com
     GIRARD SHARP LLP                             FENWICK & WEST LLP
 3   601 California Street, Suite 1400            801 California Street
     San Francisco, CA 94108                      Mountain View, CA 94041
 4
     Telephone: (415) 981-4800                    Telephone:     650.988.8500
 5   Facsimile: (415) 981-4846                    Facsimile:     650.938.5200
     dgirard@girardsharp.com
 6   aornelas@girardsharp.com                     LAURENCE F. PULGRAM (CSB No. 115163)
                                                  lpulgram@fenwick.com
 7   sgrille@girardsharp.com                      TYLER G. NEWBY (CSB No. 205790)
                                                  tnewby@fenwick.com
 8   Norman E. Siegel (pro hac vice)              ARMEN N. NERCESSIAN (CSB No. 284906)
     Austin Moore (pro hac vice)                  anercessian@fenwick.com
 9   Jillian Dent (pro hac vice)                  MOLLY R. MELCHER (CSB No. 272950)
     STUEVE SIEGEL HANSON LLP                     mmelcher@fenwick.com
10                                                FENWICK & WEST LLP
     460 Nichols Road, Suite 200                  555 California Street, 12th Floor
11   Kansas City, MO 64112                        San Francisco, CA 94104
     Telephone: (816) 714-7100                    Telephone:     415.875.2300
12   Facsimile: (816) 714-7101                    Facsimile:     415.281.1350
13   siegel@stuevesiegel.com
     moore@stuevesiegel.com                       Attorneys for Defendant Intuit Inc.
14   dent@stuevesiegel.com
15   Co-Lead Interim Counsel
16
17                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
18                                SAN FRANCISCO DIVISION
19
20
                                                       Master File No. 3:19-cv-02546-CRB
21
      IN RE INTUIT FREE FILE LITIGATION
22
      This Document Relates to:                        JOINT CASE MANAGEMENT
23    All Actions                                      STATEMENT

24                                                     Date: October 4, 2019
                                                       Time: 10:00 a.m.
25
                                                       Courtroom: 6, 17th Floor
26                                                     Judge: Hon. Charles R. Breyer

27
28


                               JOINT CASE MANAGEMENT STATEMENT
                                      Case No. 3:19-cv-02546-CRB
             Case 3:19-cv-02546-CRB Document 90 Filed 09/27/19 Page 2 of 26




 1          Plaintiffs Andrew Dohrmann, Laura Nichols, Brianna Sinohui, Joseph Brougher, and Monica
 2   Chandler and Defendant Intuit Inc. hereby provide this Joint Case Management Statement in advance
 3   of the Case Management Conference scheduled for October 4, 2019.
 4                  1.      Jurisdiction and Service
 5          Plaintiffs’ Statement
 6          This Court has subject matter jurisdiction over this action under 28 U.S.C. § 1332(d) because (i)
 7   there are 100 or more class members; (ii) the aggregate amount in controversy exceeds $5,000,000,
 8   exclusive of interest and costs; and (iii) Intuit and class members are citizens of different states. The
 9   Court has personal jurisdiction over Intuit because its principal place of business is within this District
10   and it has sufficient minimum contacts in California to render the exercise of jurisdiction by this Court
11   appropriate. Venue is proper in this District under 28 U.S.C. § 1391(b) because a substantial part of
12   the conduct at issue in this case occurred in this District. Intuit has been served.
13          Defendant’s Statement
14          It is Intuit’s position that the Northern District of California is not the proper forum for this
15   dispute as Plaintiffs, TurboTax customers, contractually agreed not to pursue class claims against
16   Intuit and to resolve “any dispute or claim” related to TurboTax in arbitration. See Section 4 below.
17          Had Plaintiffs not agreed to the arbitrate all disputes with Intuit, Intuit would not dispute the
18   bases for subject matter jurisdiction, personal jurisdiction, and venue outlined above.
19                  2.      Facts
20           Plaintiffs’ Statement
21           Intuit, owner of tax preparation software TurboTax, entered into an agreement with the Internal
22   Revenue Service (IRS) under which it was required to provide free, online tax return preparation and
23   filing services to a substantial majority of tax filers—specifically lower income Americans and active
24   duty military members (the “Free File Program”). In exchange for Intuit’s participation in the
25   agreement, the IRS agreed not to offer its own free, online e-filing system, a service that would have
26   competed directly with Intuit. The agreed goal of the Free File Program is for 70% of U.S. taxpayers to
27   e-file their taxes for free. Yet, as a direct result of Intuit’s nationwide scheme to divert eligible filers to
28   its paid products, less than 3% of Free File-eligible taxpayers filed for free in the 2018 tax year.

                                                        1
                                    JOINT CASE MANAGEMENT STATEMENT
                                           Case No. 3:19-cv-02546-CRB
             Case 3:19-cv-02546-CRB Document 90 Filed 09/27/19 Page 3 of 26




 1          Intuit’s nationwide scheme included naming the filing software it provides under the Free File
 2   Program “TurboTax Freedom Edition,” while simultaneously promoting a competing product that it
 3   named “TurboTax Free Edition.” Intuit’s Free Edition is only free for the simplest of returns, however,
 4   and users of Free Edition are informed that they must pay to file only after they have devoted
 5   considerable time to inputting information into the software. Most taxpayers who use Free Edition are
 6   forced to pay $59.99 or more to file, whereas many of those same users could have filed for free using
 7   Freedom Edition. Even after a taxpayer inputs information into the Free Edition demonstrating they are
 8   eligible to file for free under the Free File Program, Intuit does not inform the taxpayer of, or provide a
 9   path to, Freedom Edition.
10          Intuit’s scheme also included the use of a pervasive nationwide advertising and email campaign
11   and the manipulation of search technology to suppress free filing and direct taxpayers to its paid
12   products. For example, Intuit made its truly free Freedom Edition virtually invisible to eligible filers by
13   removing any links to the Freedom Edition from its primary website and altering the Freedom Edition’s
14   website source code to prevent it from appearing in search engines like Google.
15         Intuit’s conduct has allowed Intuit to extract, using deceptive, unlawful, and/or unfair acts and
16   practices, funds which should rightfully have been retained by eligible taxpayers. Intuit generated
17   billions in revenue by victimizing low-income taxpayers and military members serving our country,
18   like Plaintiffs, who were eligible to file their tax returns at no cost under the Free File Program but
19   instead paid to file their taxes with TurboTax. Plaintiffs, on behalf of themselves and others similarly
20   situated, now seek from this Court equitable relief in the form of an injunction and restitution—relief
21   expressly carved out of the adhesive arbitration clause contained in Intuit’s Terms of Service.
22         Plaintiffs disagree with Intuit’s arguments below, including Intuit’s assertions that Plaintiffs seek
23   to interfere with or play a role of any kind in the Free File Program or any related inquiry or
24   investigation. Plaintiffs note that nowhere in their Consolidated Complaint do Plaintiffs seek any relief
25   that would in any way affect the rights and obligations of any party under the Free File Program.
26
27
28

                                                     2
                                 JOINT CASE MANAGEMENT STATEMENT
                                        Case No. 3:19-cv-02546-CRB
              Case 3:19-cv-02546-CRB Document 90 Filed 09/27/19 Page 4 of 26




 1           Defendant’s Statement
 2          As Plaintiffs’ acknowledge, this case concerns the Internal Revenue Service Free File Program
 3   (“the Program”), a complex federal regulatory arrangement involving private-sector software companies
 4   that agreed with the IRS to provide a basic electronic filing option for a limited segment of the taxpayer
 5   population.
 6          The Program’s origins date back to 1998 when Congress enacted the IRS Restructuring and
 7   Reform Act, Pub. L. No. 105-206, Title II, 112 Stat. 723 (1998) (“RRA”). The Program was a response
 8   to Congress’ directive that “paperless filing should be the preferred and most convenient means of filing
 9   Federal tax … returns,” and that the IRS should endeavor “to have at least 80 percent of all such returns
10   filed electronically by the year 2007.” RRA § 2001(a). To achieve this goal, Congress ordered the IRS
11   to “cooperate with and encourage the private sector by encouraging competition to increase electronic
12   filing of such returns.” Id.; see also id. § 2001(b) (mandating that IRS establish a plan to “provide
13   incentives[] and use competitive market forces to increase electronic filing”).
14            In 2002, the agency and a consortium of online tax companies (“the Free File Alliance” or
15   “FFA”) entered into an agreement (“2002 Agreement” or “the Free File Agreement”) to offer free tax-
16   filing software to the American public. Intuit, the maker of TurboTax and a leader in the electronic tax
17   preparation and filing industry, was one of those companies.
18          This public-private partnership ensured “higher quality” tax services than the federal government
19   could provide on its own, “maximize[d] consumer choice” in light of the many participating companies,
20   and “promote[d] competition” for free tax-preparation services. 2002 Agreement, sec. II. The
21   arrangement also enabled the IRS to stay out of the tax software business—which the government
22   expressly sought1—thereby saving the federal government millions of dollars in operational costs.
23
24
     1
       See Br. for Appellee, the IRS at 9, Byers v. Intuit, Inc. et al., 600 F.3d 286 (3rd Cir. 2010) (“Byers II”)
25   No. 09-1197, 2009 WL 5635459 (explaining that “Treasury has indicated it does not want the IRS to
     enter into the tax software business”); see also IRS Mot. to Dismiss or for Summ. J. at 11, Byers
26   v. Intuit, Inc. et al., 564 F. Supp. 2d 385 (E.D. Pa. 2009) No. 07-CV-4753, 2008 WL 2871927
     (explaining that IRS worked with private sector to create the Free File program “[b]ecause of logistical
27   issues, costs, and risks associated with the Government implementing a complex program of this nature”
     on its own).
28

                                                      3
                                  JOINT CASE MANAGEMENT STATEMENT
                                         Case No. 3:19-cv-02546-CRB
              Case 3:19-cv-02546-CRB Document 90 Filed 09/27/19 Page 5 of 26




 1          Although the IRS understood that a majority of taxpayers might elect to continue to pay for a
 2   tax-filing service,2 the arrangement allowed taxpayers to access FFA members’ free services through the
 3   IRS website, “via a [Free File] homepage managed and hosted” by the agency.3 This system makes
 4   sense. Because the IRS feared that FFA members would “go out of business” if everyone could use
 5   their products for free, it capped “the amount of free e-filing services available from any individual FFA
 6   member at 50% of [eligible] taxpayers.” Byers II, 600 F.3d at 289-90. Each FFA member thus has its
 7   own eligibility criteria based on, among others, age, income, or state residency. See Compl. ¶ 51. To
 8   use Intuit’s Free File product in Tax Year 2018, a taxpayer must have an adjusted gross income of
 9   $34,000 or less, be on active military duty with an AGI of $66,000 or less, or be eligible for the Earned
10   Income Tax Credit. See id.
11          Pursuant to the Free File Agreement and Memoranda of Understanding (“MOUs”) implementing
12   that Agreement, the IRS assumed key responsibilities for—and was granted significant authority over—
13   the Free File Program. The agency controls the content on the Free File homepage, approves and denies
14   product names, monitors member offerings and Free File webpages, and may order corrective action in
15   the event a member’s service is “deficient” or “not being properly performed.”4 The IRS may even
16   “unilaterally” and “immediately” impose new “Standards of Practice”—i.e., new rules regulating any
17   manner of a member’s Free File services or participation—and remove from its website the listing of
18   any member that fails to “comply with its obligations under th[e] MOU” or “timely remediate identified
19   deficiencies.” E.g., Eighth MOU §§ 4.31, 6.1. The IRS is also responsible for “[p]romotion of the Free
20
21
22   2
      IRS’ Intent to Enter Into an Agreement with Free File Alliance, LLC (i.e., Free File Alliance), 67 Fed.
23   Reg. 67,247, 67,248 (Nov. 4, 2002) (noting that 70 percent of Australian taxpayers continued to pay a
     tax professional even though the “national government itself ha[d] offered free Internet filing for
24   …years”).
     3
       Id. at 67,247; see also 2002 Agreement, secs. II, V; First Memorandum of Understanding (“MOU”)
25
     § 1.18 (“The ‘IRS Free File Website’ shall mean the website hosted and maintained by the IRS through
26   which the Services are offered to taxpayers.”); Eighth MOU § 1.17 (same); First MOU § 1.11
     (“‘Member Free File Landing Page’ shall mean the … landing site on the Member’s website which
27   taxpayers see upon linking from the IRS free file site.” (emphasis added)).
     4
       2002 Agreement, secs. IV-VI; see Eighth MOU §§ 4.29.1, 4.33.
28

                                                      4
                                  JOINT CASE MANAGEMENT STATEMENT
                                         Case No. 3:19-cv-02546-CRB
              Case 3:19-cv-02546-CRB Document 90 Filed 09/27/19 Page 6 of 26




 1   File Program.”5 Despite the IRS’s obligation to publicize the program, see, e.g., Eighth MOU § 4.35,
 2   the agency has “no marketing budget to do so.”6
 3          The Free File Program is now the subject of congressional inquiries, a comprehensive review by
 4   the IRS, and an investigation by the Treasury Inspector General for Tax Administration.7 But despite
 5   this federal oversight and the IRS’s longstanding administration of the program, Plaintiffs initiated the
 6   various lawsuits that have been consolidated in this action against Intuit relying on a single article
 7   published on the internet without even asking Intuit for its side of the story. In that rush to the
 8   courthouse, Plaintiffs got key facts wrong—including some of the allegations set forth in Plaintiffs’
 9   statement above. Among other things, the Complaint fundamentally misapprehends the aims and
10   achievements of the Free File Program and misrepresents the basic terms of private industry’s agreement
11   with the IRS. Plaintiffs’ allegation that Intuit violated that agreement in ways that constitutes unfair and
12   deceptive business acts and “victimize[d] low-income American taxpayers and military service people
13
14
     5
       Eighth MOU § 4.35; Seventh MOU § 4.36; see also 2002 Agreement, sec. VI.B (“The IRS …will
15   promote the availability of the Consortium’s Free Services.”).
     6
16     IRS, National Taxpayer Advocate Delivers Annual Report to Congress: Addresses Impact of
     Shutdown; Urges More Funding for IT Modernization (Feb. 12, 2019), available at
17   https://www.irs.gov/newsroom/national-taxpayer-advocate-delivers-annual-report-to-congress-
     addresses-impact-of-shutdown-urges-more-funding-for-it-modernization; see also Tik Root, Why Are
18   Millions Paying Online Tax Preparation Fees When They Don’t Need To?, ProPublica (June 18, 2018),
     available at https://www.propublica.org/article/free-file-online-tax-preparation-fees-intuit-turbotax-h-r-
19   block (explaining that the IRS previously had $1.5 million per year to promote the Free File program but
     that such funding was eliminated in 2015).
20   7
       The IRS announced that it was “reviewing the concerns raised by the Free File program” and that “a
21   senior leadership team was assembled to review [that] program.” See IRS Statement, May 3, 2019,
     available at https://www.documentcloud.org/documents/5989093-IRS-Statement-on-Free-File-May-3-
22   2019.html; see also Justin Elliott, Senior IRS Leaders Launch Review of Agency’s Partnership with
     TurboTax and H&R Block, ProPublica (May 6, 2019), available at
23   https://www.propublica.org/article/senior-irs-leaders-launch-review-of-partnership-with-turbotax-and-h-
     r-block. The IRS Commissioner has explained that the agency will work with an independent consultant
24   to examine “every facet” of “the Free File issue.” See Allyson Versprille, IRS Hiring Consultant After
     Uproar Over Free File Program, Bloomberg Tax (May 22, 2019), available at
25   https://news.bloombergtax.com/daily-tax-report/irs-hiring-consultant-after-uproar-over-free-file-
     program. The Treasury Inspector General for Tax Administration, which provides independent
26   oversight of IRS operations, see RAA § 1103, has also announced that it will investigate the Free File
     program. See Justin Elliott, Senior IRS Leaders Launch Review of Agency’s Partnership with TurboTax
27   and H&R Block, ProPublica (May 6, 2019), available at https://www.propublica.org/article/senior-irs-
     leaders-launch-review-of-partnership-with-turbotax-and-h-r-block.
28

                                                       5
                                   JOINT CASE MANAGEMENT STATEMENT
                                          Case No. 3:19-cv-02546-CRB
              Case 3:19-cv-02546-CRB Document 90 Filed 09/27/19 Page 7 of 26




 1   who are eligible to file their tax returns at no cost under the Free File Program” (Compl. ¶ 4) is factually
 2   inaccurate and based on this same fundamental misunderstanding of the Free File Program.
 3           Plaintiffs also misunderstand the distinctions between TurboTax’s Free File (IRS) Program
 4   offering and TurboTax’s Free Edition (non-IRS), which is offered on TurboTax’s own website,
 5   TurboTax.com. Plaintiffs imply that filers who use Free Edition necessarily had to pay Intuit. This is
 6   untrue. Over 11 million people filed their taxes using TurboTax Free Edition absolutely free. This
 7   included over 2.5 million people who were not even eligible to file their taxes for free using TurboTax
 8   Free File (IRS) Program. Similarly, the suggestion that almost no one is eligible for the non-IRS Free
 9   Edition is also untrue. Nearly 50 million taxpayers—more than a third of all American taxpayers—were
10   eligible to file for free on Free Edition last year.
11           While Plaintiffs’ Complaint alleges that Intuit “devised a scheme to steer customers away from
12   participation in the Free File Program” (id. at ¶ 59), the number of filers who found TurboTax Free File
13   (IRS) Program through online search actually increased in 2019—the opposite result from Plaintiffs’
14   claim. In the recent 2018 tax season, 1.2 million taxpayers used TurboTax Free File (IRS) Program,
15   accounting for nearly half of all IRS Free File Program users from all participating companies.8 Intuit is
16   a strong supporter of the Program and, despite having no obligation to advertise the Free File Program—
17   that is the IRS’s express responsibility—during the 2018 tax season Intuit invested $1.5 million in its
18   Tax Time Allies campaign “to promote no-cost filing” like “Free File and Volunteer Income Tax
19   Assistance.”9 Intuit also promoted its Free File (IRS) Program offer through paid online search—
20   increasing its overall spending by nearly 80 percent in the most recent tax season. Attributing the Free
21   File Program’s participation rate to any improper conduct on Intuit’s part will not withstand scrutiny.
22   But in any event, given the sensitivity of the issue raised by the allegation of “de-indexing” organic
23   search results, Intuit ceased that practice months ago.
24
25   8
       See Intuit Third Quarter 2019 Fact Sheet, at 3 (May 23, 2019), available at
26   https://s23.q4cdn.com/935127502/files/doc_financials/quarterly/2019/q4/Fact-Sheet-FY19-Q4-External-
     vFinal-(1).pdf; Compl. ¶ 69 (alleging that 2.5 million taxpayers filed for free under the Free File
27   program).
     9
       See Root, supra n.7.
28

                                                        6
                                    JOINT CASE MANAGEMENT STATEMENT
                                           Case No. 3:19-cv-02546-CRB
                 Case 3:19-cv-02546-CRB Document 90 Filed 09/27/19 Page 8 of 26




 1           Since this lawsuit was filed, congressional leaders—including those who head the committee
 2   with jurisdiction over the IRS (the Senate Finance Committee)—have called on the agency to examine
 3   the Free File Program and amend the MOU “to bar whatever deceptive acts and practices the IRS might
 4   uncover” among any of the FFA participants.10 The IRS has engaged an independent auditor to conduct
 5   a comprehensive review, and the Treasury Inspector General for Tax Administration, “the IRS’[s]
 6   independent watchdog,” is likewise “launching an audit of the Free File program.”11
 7           There are four related lawsuits pending in California Superior Court, two filed by California
 8   public officials:
 9                  People v. Intuit Inc., No. 19STCV15644 (Los Angeles Superior Court), filed by the Los
10                   Angeles City Attorney;
11                  People v. Intuit Inc., No. 19CV354178 (Santa Clara Superior Court), filed by the Santa
12                   Clara County Counsel;
13                  Macklin v. Intuit, Inc., No. 19CV347208 (Santa Clara Superior Court); and
14                  Callaway v. Intuit, Inc., No. 19CV354484 (Santa Clara Superior Court).
15           In People v. Intuit Inc., No. 19STCV15644 (Los Angeles Superior Court), Intuit filed a demurrer
16   on the basis that the court should abstain under California’s abstention law because allowing the City
17   Attorney’s case to proceed would directly interfere with the IRS’s management of the Free File
18   Program, thereby threatening to undermine and destabilize that important federal program. Intuit further
19   argued that if that court were to determine whether Intuit somehow violated the agreement with the IRS
20   and whether remedial measures are needed, the court would be placed in the untenable position of
21   assuming the functions of the IRS. Finally, Intuit argued that the Free File Program is a complex
22   administrative regime best handled by the IRS and Congress, and more effective means of redress are
23   available through the IRS’s comprehensive review of the program. Intuit’s demurrer is fully briefed and
24   a decision is pending.
25
26   10
        Letter from Senators Charles Grassley and Ron Wyden to Commissioner Charles Rettig (May 6,
27   2019); see also Joshua Rosenberg, Amid Scrutiny, IRS to Enlist Review of Free File Pact, Law
     360 (May 30, 2019).
28   11
        See Elliott, supra n.8; see also Rosenberg, supra n.11.
                                                      7
                                  JOINT CASE MANAGEMENT STATEMENT
                                         Case No. 3:19-cv-02546-CRB
                Case 3:19-cv-02546-CRB Document 90 Filed 09/27/19 Page 9 of 26




 1                  3.      Legal Issues
 2          The parties identify the following disputed points of law:
 3                 Whether Intuit’s conduct constituted unfair business acts and practices under California’s
 4   Unfair Competition Law;
 5                 Whether Intuit’s conduct was unlawful under California’s Unfair Competition Law;
 6                 Whether Intuit’s conduct was fraudulent under California’s Unfair Competition Law;
 7                 Whether Intuit’s advertising was unfair, deceptive, and misleading in violation of
 8   California’s Unfair Competition Law;
 9                 Whether Intuit was unjustly enriched; and
10                 Whether Plaintiffs and members of the class are entitled to equitable relief, including
11                  injunctive relief and restitution.
12          Defendant’s Statement
13          Intuit further identifies the following anticipated disputed legal issues:
14                 That Plaintiffs’ claims are subject to binding arbitration or otherwise must be filed in
15                  small claims court;
16                 That the Court should stay or dismiss Plaintiffs’ claims, which are the subject of
17                  congressional inquiries, a comprehensive review, and an investigation by the Treasury
18                  Inspector General for Tax Administration, under the doctrines of abstention, primary
19                  jurisdiction, and interference with a federal scheme;
20                 That the proposed class is not maintainable as a class action under Federal Rule of Civil
21                  Procedure 23(b)(2) or 23(b)(3);
22                 That Plaintiffs’ claims are precluded or otherwise limited by the Turbo Tax Terms of
23                  Service;
24                 That Plaintiffs are not entitled to injunctive relief;
25                 That Plaintiffs are not entitled to restitution;
26                 That Intuit was not unjustly enriched as a result of any of its alleged actions;
27                 That Intuit acted reasonably; and
28

                                                      8
                                  JOINT CASE MANAGEMENT STATEMENT
                                         Case No. 3:19-cv-02546-CRB
             Case 3:19-cv-02546-CRB Document 90 Filed 09/27/19 Page 10 of 26




 1                 That Intuit’s alleged actions do not constitute unfair competition under California
 2                  Business and Professions Code § 17200 et seq.
 3                  4.         Motions
 4          Plaintiffs’ Statement
 5          As directed by the Court, Plaintiffs filed their Consolidated Class Action Complaint on
 6   September 13. Dkt. 80. Intuit’s response is due October 28. Dkt. 42. Intuit has represented that it
 7   currently intends to move to compel arbitration. While the issue will be briefed at the appropriate time,
 8   Intuit appears to take an unduly narrow view of its arbitration provision. The provision provides that
 9   Plaintiffs may at any time seek injunctions or other forms of equitable relief from any court of
10   competent jurisdiction. Because Plaintiffs seek only equitable relief, this sentence expressly allows them
11   to do so in this Court.
12          Given the Court’s stated preference for early determination of the central issues in this case,
13   Plaintiffs intend to move for final injunctive relief under the Unfair Competition Law (“UCL”), Cal.
14   Bus. & Prof. Code § 17200. Plaintiffs also intend to move for certification of a corresponding
15   injunctive-relief class under Rule 23(b)(2) before or concurrently with their injunction motion. These
16   motions will allow the Court and the parties to address key issues connected with Intuit’s alleged
17   violations by the 2020 tax season and without the need to notify the class. Plaintiffs also intend to
18   pursue their claims in equity for restitution but propose deferring a trial on those claims (and a
19   decision on class certification under Rule 23(b)(3)) until after the matter of injunctive relief has been
20   resolved. If Plaintiffs’ motion for injunctive relief cannot be resolved on the existing record at the
21   time the motion is heard, Plaintiffs propose that the Court hold an evidentiary hearing or bench trial to
22   permit findings of fact and conclusions of law.
23          Plaintiffs propose that after a period of expedited discovery, Plaintiffs file their motion for
24   injunctive relief by November 29, 2019, with Intuit’s opposition due December 6 and any reply due
25   December 10. Plaintiffs propose that their motion be heard at the same December 13, 2019 hearing as
26   Intuit’s motion to compel arbitration.
27          Plaintiffs do not oppose Intuit’s proposed schedule for briefing and argument on its motion to
28   compel arbitration, provided there is no stay of this case and the schedule Plaintiffs propose below is

                                                       9
                                   JOINT CASE MANAGEMENT STATEMENT
                                          Case No. 3:19-cv-02546-CRB
            Case 3:19-cv-02546-CRB Document 90 Filed 09/27/19 Page 11 of 26




 1   pursued on a parallel track. If the Court is inclined to stay discovery pending determination of the
 2   motion to compel arbitration, Plaintiffs’ respectfully request an accelerated briefing schedule so that
 3   the motion is fully briefed and submitted as soon as practicable.
 4         Defendant’s Statement
 5         As ordered by the Court, Plaintiffs filed their Consolidated Class Action Complaint on
 6   September 13. Dkt. 80. As also ordered by the Court, Intuit’s response is due October 28. See Order
 7   at 5. Intuit currently intends to move to compel arbitration. When Plaintiffs created their Intuit
 8   TurboTax accounts, then signed into those accounts and filed their taxes, at each step they
 9   affirmatively agreed to Intuit’s Terms of Use, which includes a binding arbitration provision. That
10   provision provides that any dispute or claim will be resolved by arbitration and does not exempt
11   claims for injunctive or equitable relief. Rather, it provides only that “any party to the arbitration”
12   may resort to Court as an avenue for obtaining equitable relief, but not that a party may avoid the
13   arbitrator’s determination of the merits of the underlying alleged UCL violations that may provide the
14   substantive basis for such relief. Plaintiffs’ request for restitutionary and equitable relief does not
15   relieve them of their obligation to arbitrate the merits of their claims.
16         Intuit proposes the following schedule for Intuit’s motion to compel arbitration:
17                Deadline for Intuit to file its motion to compel arbitration is October 28 (see Order at 5);
18                Deadline for Plaintiffs to file their opposition to the motion to compel arbitration is
19                 November 15;
20                Deadline for Intuit to file its reply in support of its motion to compel arbitration is
21                 November 25;
22                Hearing on Intuit’s motion to compel arbitration on December 13, 2019 or as soon
23                 thereafter as the Court is available.
24         Plaintiffs anticipate filing a motion for class certification. Plaintiffs may also move after a
25   period of discovery for summary judgment on their claims under California’s Unfair Competition
26   Law, Cal. Bus. & Prof. Code § 17200 and unjust enrichment.
27         In the event that Intuit’s motion to compel arbitration is denied, Intuit reserves the right to file a
28   motion to dismiss for failure to state a claim and/or based on the abstention doctrine (which the parties

                                                      10
                                  JOINT CASE MANAGEMENT STATEMENT
                                         Case No. 3:19-cv-02546-CRB
            Case 3:19-cv-02546-CRB Document 90 Filed 09/27/19 Page 12 of 26




 1   agreed and the Court ordered should be filed and heard after and only if Intuit’s motion to compel
 2   arbitration is denied (Order at 5)), an affirmative motion to deny class certification, and a motion for
 3   summary judgment on all or some of the claims or issues remaining in the litigation.
 4         Intuit further submits that, given Plaintiffs’ desire to certify a 23(b)(3) class for economic relief
 5   at any time, due process precludes any merits adjudication prior to the Court’s decision on certification
 6   of that class and provision of notice and opt out if a class is certified. Any motion judgment on an
 7   injunction inherently will determine the merits of Plaintiffs’ claims and should be decided after class
 8   certification. See Diva Limousine, Ltd. v. Uber Techs., Inc., No. 18-CV-05546-EMC, 2019 WL
 9   2548459, at *13–14 (N.D. Cal. June 20, 2019) (denying plaintiffs’ motion for partial summary
10   judgment based on the one-way intervention doctrine, which “exists to ‘protect defendants from unfair
11   ‘one-way intervention,’ where the members of a class not yet certified can wait for the court’s ruling
12   on summary judgment and either opt in to a favorable ruling or avoid being bound by an unfavorable
13   one.’”) (citation omitted). Plaintiffs’ suggestion that they can avoid this one-way intervention doctrine
14   by certifying a (b)(2) class for final determination on the merits, and then proceeding with notice and
15   opt out only after the Court decides that issue, is unprecedented and a direct violation of Intuit’s due
16   process rights.
17                    5.   Amendment of Pleadings
18         If Intuit moves to dismiss the Consolidated Complaint and the Court grants any portion of the
19   motion, Plaintiffs may seek to amend their complaint as appropriate in light of the Court’s ruling. See
20   Fed. R. Civ. P. 15(a)(2). Plaintiffs further reserve the right to seek leave to amend consistent with Fed.
21   R. Civ. P. 15.
22         Intuit reserves all rights to oppose any proposed amendments and contend that leave to replead
23   would not be appropriate if the matter is dismissed pursuant to the abstention doctrine.
24                    6.   Evidence Preservation
25          The parties have reviewed the Guidelines Relating to the Discovery of Electronically Stored
26   Information and have each represented that they have taken reasonable and proportionate steps to
27   preserve evidence relevant to the issues reasonably evident in this action.
28

                                                     11
                                 JOINT CASE MANAGEMENT STATEMENT
                                        Case No. 3:19-cv-02546-CRB
            Case 3:19-cv-02546-CRB Document 90 Filed 09/27/19 Page 13 of 26




 1                 7.      Disclosures
 2         Plaintiffs’ Statement
 3         Plaintiffs intend to serve their Rule 26(a) disclosures on or before October 2, 2019. Plaintiffs do
 4   not object to Intuit serving its disclosures on October 9, 2019.
 5         Defendant’s Statement
 6         It is Intuit’s position that the parties should exchange Rule 26(a) disclosures by October 9,
 7   2019, as provided under Fed. R. Civ. P. 26(a)(1)(C).
 8                 8.      Discovery
 9         A.      Discovery Taken to Date
10         Following the Rule 26(f) conference, Plaintiffs served an initial set of requests for production of
11   documents on Intuit. There has been no other discovery conducted to date. To streamline discovery
12   consistent with Plaintiffs’ proposed schedule below, Plaintiffs’ requests for production incorporate
13   document requests served May 28, 2019 by the plaintiff Office of the Los Angeles City Attorney in
14   People v. Intuit Inc., No. 19STCV15644 (Los Angeles Superior Court) and include a limited number of
15   additional requests relevant to this case.
16         Plaintiffs disagree with Intuit that discovery should be stayed pending Intuit’s motion to compel
17   arbitration. The Federal Rules do not provide for an automatic discovery stay, and such a stay is
18   disfavored in this District, see Otey v. CrowdFlower, Inc., No. 12-CV-05524-JST, 2013 WL 1915680,
19   at *1 (N.D. Cal. May 8, 2013). The proposed by Intuit would be particularly inappropriate because
20   Intuit is unlikely to succeed on the merits of its arbitration motion and Plaintiffs need expedited
21   discovery to pursue relief that will allow the Court to reach the merits of this dispute before the 2020
22   tax season. See, e.g., Schreiber v. Friedman, No. 15-CV-6861 (CBA) (JO), 2017 WL 5564114, at *18
23   n.17 (E.D.N.Y. Mar. 31, 2017) (district court and magistrate judge declined to stay discovery pending
24   resolution of arbitration motions); Spathos v. Smart Payment Plan, LLC, No. CV 15-8014, 2016 WL
25   9211648, at *1 (D.N.J. Apr. 25, 2016) (denying motion to stay discovery pending resolution of motion
26   to compel arbitration “because when discovery is delayed or prolonged it can create case management
27   problems which impede the court’s responsibility to expedite discovery”); Freeney v. Bank of Am.
28   Corp., No. CV 15-2376-JGB (C.D. Cal. Feb. 8, 2016), ECF No. 119 (“[I]t is not clear that resources

                                                      12
                                  JOINT CASE MANAGEMENT STATEMENT
                                         Case No. 3:19-cv-02546-CRB
            Case 3:19-cv-02546-CRB Document 90 Filed 09/27/19 Page 14 of 26




 1   would be wasted in discovery, because it is not clear that Defendants will prevail on their Motions to
 2   Compel Arbitration”); Flecha v. Neighbors Moving Servs., Inc., 944 F. Supp. 2d 1201, 1203 (S.D. Fla.
 3   2013) (finding that a “genuine dispute as to whether the arbitration agreement is enforceable” weighed
 4   in favor of “permit[ting] discovery to proceed.”); Wells v. Dish Network, LLC, No. 11-CV-00269-
 5   CMA, 2011 WL 2516390, at *1 (D. Colo. June 22, 2011) (denying similar motion and stating that
 6   “ordinary burdens associated with litigating a case do not constitute undue burdens” and that “delay
 7   may diminish Plaintiff’s ability to proceed and may impact her ability to obtain a speedy resolution of
 8   her claims.”); Estate of Szuba v. Governmental Interins. Exch., No. 3:10-CV-0479, 2011 WL 1526944,
 9   at *1 (N.D. Ind. Apr. 20, 2011) (refusing to stay discovery during pendency of motion to compel
10   arbitration and noting that the defendant could refile its stay motion if the court were to compel
11   arbitration). Even in the case cited by Defendants below, Mahemedi, 2017 WL 2727874, at *2, the
12   court only granted a stay in part and allowed certain time-sensitive discovery to proceed. Here, this
13   matter is time-sensitive with the impending onset of the 2020 tax season.
14         Defendant’s Statement
15         Discovery should be stayed until the Court’s decision on the motion to compel arbitration or, if
16   necessary, the Court’s decision on a motion to dismiss. See, e.g., Mahamedi IP Law, LLP v. Paradice
17   & Li, LLP, No. 5:16-cv-02805-EJD, 2017 WL 2727874, at *1 (N.D. Cal. Feb. 14, 2017) (granting
18   motion to stay discovery pending resolution of arbitration motion because the defendant would “lose
19   the advantages of arbitration” unless discovery is stayed, and that courts “routinely grant stays under
20   similar circumstances” but allowing a single deposition where the deponent was about to move to
21   India); Stiener v. Apple Computer, Inc., No. C 07- 4486 SBA, 2007 WL 4219388, at *1 (N.D. Cal.
22   Nov. 29, 2007) (holding same and citing cases); Hill v. Asset Acceptance, LLC, No. 13CV1718-BEN
23   BLM, 2014 WL 1289578, at *2 (S.D. Cal. Mar. 27, 2014) (staying discovery and vacating all future
24   pretrial deadlines pending resolution of a motion to compel arbitration); Miceli v. Citigroup, Inc., No.
25   215CV01962GMNVCF, 2016 WL 1170994, at *2 (D. Nev. Mar. 22, 2016) (staying discovery pending
26   a ruling on the motion to compel arbitration in the “interest of conserving resources”); Andrus v. D.R.
27   Horton, Inc., No. 2:12-CV-00098-ECR, 2012 WL 1971326, at *3 (D. Nev. June 1, 2012) (holding
28   same). To proceed with discovery, much less with expedited discovery at the frantic pace Plaintiffs’

                                                     13
                                 JOINT CASE MANAGEMENT STATEMENT
                                        Case No. 3:19-cv-02546-CRB
             Case 3:19-cv-02546-CRB Document 90 Filed 09/27/19 Page 15 of 26




 1   propose, would frustrate Defendants’ rights to the benefits of arbitration under the FAA. The only case
 2   Plaintiffs cited from this district is completely inapposite, as it had nothing to do with arbitration, but
 3   involved a request to stay all discovery and motion practice on collective FLSA claims until plaintiff’s
 4   individual claims were resolved. Otey, 2013 WL 1915680 at *1.
 5          B.     Identified Discovery Disputes
 6          Plaintiffs’ Statement
 7          Plaintiffs believe the parties should conduct discovery on the topics identified in Section C below
 8   on an expedited basis to allow for substantial completion of fact discovery by November 15. As noted
 9   above, Plaintiffs’ initial document requests are based in substantial part on document requests served
10   by the Office of the Los Angeles City Attorney four months ago. Consequently, the burden on Intuit’s
11   to produce documents on an expedited basis should be manageable.
12          Defendant’s Statement
13          Discovery prior to the Court’s decision on the motion to compel arbitration or, if necessary, the
14   Court’s decision on a motion to dismiss is premature. A stay of non-arbitration discovery would
15   prevent wasteful expenditure of the Parties’ and judicial resources. Any discovery related to Plaintiffs’
16   claims should take place in arbitration subject to the AAA rules and under the oversight of the
17   arbitrator.
18          Intuit proposes that the Parties and the Court revisit scheduling non-arbitration merits discovery,
19   if necessary, after the Court’s decision on the motion to compel arbitration. To the extent that the Court
20   wishes to set a discovery schedule before the ruling on Intuit’s motion to compel arbitration, Intuit
21   believes that three months to complete fact discovery is wholly unrealistic, especially in light of the
22   scope described below and the need to coordinate with other actions. Discovery has begun in the
23   related People of California v. Intuit Inc. case pending in Los Angeles Superior Court but there is no
24   deadline for completion and no trial date has been set. Intuit instead proposes that the parties have ten
25   months to complete fact discovery after the date of the Court’s ruling on Intuit’s motion to compel
26   arbitration, if that motion is denied. Intuit proposes an additional three months for expert discovery
27   relating to class certification issues, and then, following a ruling on the class certification motion, an
28   additional four months to complete merits expert discovery and discovery relating to damages issues.

                                                      14
                                  JOINT CASE MANAGEMENT STATEMENT
                                         Case No. 3:19-cv-02546-CRB
             Case 3:19-cv-02546-CRB Document 90 Filed 09/27/19 Page 16 of 26




 1          In the Los Angeles City Attorney’s action, Intuit’s demurrer is still under submission. No
 2   discovery deadlines have been set, and discovery has just commenced. The fact that Intuit received
 3   discovery requests in that action by no means makes expedited production feasible here. To the
 4   contrary, the pendency of multiple actions requires coordination.
 5          C.      Scope of Anticipated Discovery
 6          Plaintiffs intend to take discovery including the following topics relating to their claims:
 7                 The design and promotion of TurboTax Freedom Edition and TurboTax Free Edition,
 8   including the decision to promote two competing products with similar trade names, suppressing
 9   Freedom Edition from online search engine results, and promoting its commercial products at the
10   expense of the no-cost Freedom Edition;
11                 Technical information and market research concerning TurboTax and online tax
12   preparation services, including the Free Edition and the Freedom Edition;
13                 Intuit’s internal communications relating to its promotion of the TurboTax Freedom
14   Edition and Free File Program and compliance with its obligations under the Free File Agreement;
15                 Intuit’s internal studies or analyses relating to Intuit relating TurboTax Freedom Edition
16   and TurboTax Free Edition;
17                 Data relating to the use and profitability of the TurboTax, including the numbers of
18   returns filed using TurboTax Freedom Edition and the number of returns filed using TurboTax Free
19   Edition (including the number of returns filed at no charge using TurboTax Free;
20                 Intuit’s pricing of its TurboTax services, including to taxpayers eligible to file for free
21   under the Free File Program;
22                 Intuit’s revenues and profits derived from TurboTax, including from taxpayers eligible
23   to file for free under the Free File Program;
24                 Intuit’s statements and actions in anticipation of and following reports that emerged in
25   April 2019 of its actions relating to TurboTax and the Free File Program;
26                 Intuit’s communications with taxpayers relating to the Free File Program or taxpayer
27   access to online tax preparation services at no charge to the filer;
28                 Documents related to the named Plaintiffs;

                                                       15
                                   JOINT CASE MANAGEMENT STATEMENT
                                          Case No. 3:19-cv-02546-CRB
             Case 3:19-cv-02546-CRB Document 90 Filed 09/27/19 Page 17 of 26




 1                 Intuit’s communications with other members of the Free File Alliance regarding the Free
 2   File Program; and
 3                 Intuit’s evidence in support of any motion to compel arbitration and other topics relevant
 4   to Intuit’s motion and Plaintiffs’ opposition.
 5          Plaintiffs also reserve the right to discovery relevant to any defense asserted by Intuit.
 6          Defendant’s Position:
 7          Intuit reserves its right to object to Plaintiffs’ overbroad discovery topics and maintains that
 8   non-arbitration merits discovery should not commence in this forum until the Court decides Intuit’s
 9   motion to compel arbitration.
10          D.      Electronically Stored Information (ESI)
11          Plaintiffs sent a proposed ESI protocol based on the Northern District of California model to
12   Defendants on September 25, 2019.
13          E.      Privilege/Confidentiality Issues and Trial Preparation Materials
14          Plaintiffs sent a draft protective order based on the Northern District of California model to
15   Intuit on September 24, 2019.
16          F.      Proposed Changes to the Federal Rules’ Discovery Limitations
17          Plaintiffs’ Position
18          Plaintiffs propose that the 30-day time period for responding to discovery requests be shortened
19   to 7 days and that the parties agree to other good-faith measures to allow for the conduct of expedited
20   discovery. Plaintiffs do not propose any modifications to the other discovery limitations in the Federal
21   Rules at this time.
22          Defendant’s Position
23          Intuit strongly objects to the proposal to shorten time for discovery. This action is a major,
24   national class action, relating to millions of TurboTax users, one of five now pending alongside
25   simultaneous regulatory investigation. Plaintiffs have advised that they seek discovery over a period
26   relating back to 2002. The categories of information described above are vast to say the least,
27   including communications with consumers about Free File, and communications with a dozen other
28   members of the Free File Alliance, internal communications about Free File and the IRS MOU, and

                                                       16
                                   JOINT CASE MANAGEMENT STATEMENT
                                          Case No. 3:19-cv-02546-CRB
            Case 3:19-cv-02546-CRB Document 90 Filed 09/27/19 Page 18 of 26




 1   many other expansive issues. Plaintiffs filed this action five months ago in May. To now propose, in
 2   October, to compress discovery into two months is preposterous.
 3         Other than Intuit’s entitlement to depose each Plaintiff and proposed class representative, in
 4   addition to their other witnesses, the parties do not propose any modifications to the discovery
 5   limitations in the Federal Rules at this time.
 6         The parties reserve their right to seek to limit or expand the use of any discovery device by
 7   stipulation or upon a showing of good cause.
 8                 9.      Class Actions
 9          All attorneys of record for the parties have reviewed the Procedural Guidance for Class Action
10   Settlements. Pursuant to Civil Local Rule 16-9(b), the parties provide further statements regarding
11   class action issues below.
12         Plaintiffs’ Statement
13          (1)    This action is maintainable as a class action under Rules 23(b)(2) and (b)(3).
14          (2)    This action is brought on behalf of the named Plaintiffs and a nationwide class. The
15   class members are taxpayers who paid Intuit a fee to file a federal income tax return through
16   TurboTax, and qualified to file such tax return for free under the IRS Free Filing Program. The
17   following persons and entities are excluded from the class: Intuit’s officers, directors, affiliates, legal
18   representatives, employees, successors, subsidiaries, and assigns. Also excluded from the Class is any
19   judge, justice or judicial officer presiding over this matter and the members of their immediate
20   families and judicial staff. Plaintiffs reserve the right to modify, change, or expand the class
21   definition, including by proposing subclasses, based upon discovery and further investigation.
22          (3)    The following facts demonstrate that this action is maintainable as a class action:
23          Numerosity – While the precise number of class members is presently unknown to Plaintiffs,
24   Plaintiffs are informed and believe that the class is made up of millions of individuals.
25          Common Questions – All of the principal factual issues in dispute (supra part 2) and disputed
26   points of law (supra part 3) are common to all class members, and predominate over any individual
27   questions because these issues of fact and law will drive the resolution of the claims.
28

                                                      17
                                  JOINT CASE MANAGEMENT STATEMENT
                                         Case No. 3:19-cv-02546-CRB
               Case 3:19-cv-02546-CRB Document 90 Filed 09/27/19 Page 19 of 26




 1             Typicality – Plaintiffs’ claims are typical of those of the class in that Plaintiffs, like all class
 2   members, paid Intuit a fee to file a federal income tax return through TurboTax, even though they are
 3   eligible to file for free under the IRS Free File program.
 4             Adequacy – Plaintiffs have no interests adverse or antagonistic to those of the class and have
 5   retained competent and experienced counsel to prosecute the action.
 6             Superiority – Given the size of individual class members’ claims, the expense and burden of
 7   litigation make it economically and procedurally impracticable for class members to pursue individual
 8   claims.
 9             Defendant’s Common Conduct – Intuit has acted or refused to act on grounds generally
10   applicable to the class, making final injunctive relief and declaratory relief appropriate with respect to
11   the class as a whole.
12             Plaintiffs propose November 29, 2019 as the deadline to move for class certification under
13   Rule 23(b)(2) for purposes of injunctive relief only, with Plaintiffs’ motion for certification under Rule
14   23(b)(3) for purposes of equitable relief in the nature of restitution deferred until the Court has decided
15   the issue of injunctive relief.
16          Defendant’s Statement
17             Intuit maintains that this matter is not appropriate on a class-wide basis for numerous reasons.
18   Intuit will oppose class certification under FRCP 23 and reserves the right to file an affirmative motion
19   to deny class certification. Among other issues, there are a multitude of individualized issues about
20   whether or not any paying Turbo Tax user would have been eligible for some other providers’ Free
21   File program in any particular year; whether that user chose to pay for TurboTax due to the additional
22   services and features it provided; why that user came to use TurboTax, including his or her knowledge
23   of Free File and access and reliance on any marketing materials.
24             Segregation of class certification into two stages, one for (b)(2) class and another for (b)(3)
25   classes would be inefficient and achieve no benefit. As noted above, so long as this action holds out
26   the possibility of a (b)(3) class for individual financial recoveries, which requires opt out rights as a
27   matter of due process, Plaintiffs cannot obtain a favorable adjudication on the merits prior to the opt
28   out process.

                                                        18
                                    JOINT CASE MANAGEMENT STATEMENT
                                           Case No. 3:19-cv-02546-CRB
             Case 3:19-cv-02546-CRB Document 90 Filed 09/27/19 Page 20 of 26




 1                  10.     Related Cases
 2          On May 21, 2019, the Office of the Los Angeles City Attorney filed a Notice of Related Case,
 3   identifying the following related actions:
 4                 People v. Intuit Inc., No. 19STCV15644 (Los Angeles Superior Court); and
 5                 Macklin v. Intuit, Inc., No. 19CV347208 (Santa Clara Superior Court).
 6   See Dkt. 24.
 7           On September 18, 2019, an action styled Ostrovsky v. Intuit, Inc., Case No. 5:19-cv-05823-NC
 8    was filed in this Court alleging deceptive conduct similar to that alleged in this action. Plaintiffs filed
 9    an Administrative Motion to Relate Ostrovsky to this case on September 27, 2019. Pursuant to the
10    Court’s order approving the parties’ Stipulation re Consolidation and Appointment of Counsel,
11    Ostrovsky should be consolidated with this matter and administratively closed. See Dkt. 42, 73.
12          On September 23, 2019, the Santa Clara County Counsel filed a Notice of Related Case,
13   identifying the following additional related actions:
14                 People v. Intuit Inc., No. 19CV354178 (Santa Clara Superior Court); and
15                 Callaway v. Intuit, Inc., No. 19CV354484 (Santa Clara Superior Court).
16          And, as noted above, congressional leaders—including those who head the committee with
17   jurisdiction over the IRS (the Senate Finance Committee)—have called on the agency to examine the
18   Free File Program and amend the MOU “to bar whatever deceptive acts and practices the IRS might
19   uncover.”12 The IRS has engaged an independent auditor to conduct a comprehensive review, and the
20   Treasury Inspector General for Tax Administration is likewise “launching an audit of the Free File
21   program.”13
22                  11.     Relief
23           Plaintiffs’ Statement
24           Plaintiffs seek an order: (a) certifying the class and appointing Plaintiffs and their counsel to
25    represent the class; (b) granting appropriate injunctive and/or declaratory relief, including through an
26
     12
27      Letter from Senators Charles Grassley and Ron Wyden to Commissioner Charles Rettig (May 6,
     2019); see also Rosenberg, supra n.11.
28   13
        See Elliott, supra n.8; see also Rosenberg, supra n.11.
                                                       19
                                   JOINT CASE MANAGEMENT STATEMENT
                                          Case No. 3:19-cv-02546-CRB
             Case 3:19-cv-02546-CRB Document 90 Filed 09/27/19 Page 21 of 26




 1   injunction prohibiting Intuit from committing the unlawful acts and omissions at issue in this
 2   litigation; (c) awarding equitable relief including restitution of all monies paid to Intuit by any person
 3   who qualified for free tax-return filings pursuant to the Free File Program and who paid money to
 4   Intuit to file a return; (d) awarding Plaintiffs and the class their reasonable costs and expenses incurred
 5   in the action, including counsel and expert fees; and (e) granting such other and further relief as the
 6   Court deems just and proper.
 7           Defendant’s Statement
 8           Intuit disputes that Plaintiffs are entitled to any relief at all, or that Plaintiffs may establish a
 9   class-wide basis for awarding restitution or obtaining injunctive relief. As outlined further in Section
10   17 below, Plaintiffs’ demand for injunctive relief is unfeasible, premature, and risks conflicting
11   outcomes and obligations. And Plaintiffs are not entitled to any restitution where over 11 million
12   people filed their taxes using TurboTax Free Edition absolutely free, and additional 1.2 million people
13   filed their taxes for free through Intuit’s Free File Program offer. Intuit reserves all of its defenses and
14   any right to recover its attorneys’ fees and costs.
15                  12.     Settlement and ADR
16          Plaintiffs’ Statement
17          At the Rule 26 conference, Plaintiffs and Defendant discussed the possibility of seeking referral
18   to a magistrate in the Northern District to oversee settlement negotiations. The timing of any such
19   referral was deferred pending the October 4, 2019, status conference.
20          Defendant’s Statement
21          Intuit believes that scheduling ADR in this matter is premature because the contours of the Free
22   File Program for Tax Year 2019 are not set and it is entirely unclear what the Free File Program will
23   look like in Tax Year 2019, as discussed in further detail in Section 17.
24                  13.     Consent to Magistrate Judge for All Purposes
25           The parties decline the option of having a magistrate judge conduct all further proceedings
26   (including trial and entry of judgment).
27
28

                                                       20
                                   JOINT CASE MANAGEMENT STATEMENT
                                          Case No. 3:19-cv-02546-CRB
            Case 3:19-cv-02546-CRB Document 90 Filed 09/27/19 Page 22 of 26




 1                 14.        Other References
 2          The parties do not believe this case is suitable for reference to a special master or the Judicial
 3   Panel on Multidistrict Litigation.
 4                 15.        Narrowing of Issues
 5          Plaintiffs’ Statement
 6          Plaintiffs believe that a statement of stipulated facts may narrow the issues in dispute.
 7   Plaintiffs intend to seek in good faith to reach agreement on such a statement with Intuit.
 8          Defendant’s Statement
 9          Apart from addressing any motion to compel arbitration before any Rule 12 motion (Order at
10   5), the parties do not believe that the issues in this case can be further narrowed at this time. Intuit
11   will, of course, participate in good faith in developing statements of undisputed facts at the appropriate
12   junctures in the case.
13                 16.        Expedited Trial Procedure
14          The parties do not agree to the expedited trial procedure contemplated in General Order No.
15   64. Plaintiffs believe that this case can be handled on an expedited basis with streamlined procedures.
16   Intuit disagrees with Plaintiffs’ position for the reasons outlined above, and because this is purportedly
17   a major class action, involving millions or unidentified class members, addressing a long-term course
18   of conduct over numerous years, with complex factual issues relating to the involvement of the IRS
19   and other private party participants in the Free File Program.
20                 17.        Scheduling
21          Plaintiffs’ Statement
22          As described above, Plaintiffs anticipate moving for final injunctive relief on their UCL claims
23   by November 29, the deadline proposed below. Plaintiffs also anticipate moving for class certification
24   under Rule 23(b)(2) on or before that date. Plaintiffs propose that the Court rule on their injunction
25   motion before addressing certification under Rule 23(b)(3) and restitution. Plaintiffs accordingly
26   propose the following case deadlines.
27
28

                                                       21
                                   JOINT CASE MANAGEMENT STATEMENT
                                          Case No. 3:19-cv-02546-CRB
                Case 3:19-cv-02546-CRB Document 90 Filed 09/27/19 Page 23 of 26




 1                                                                         To Occur On or
                   Name of Filing or Event
                                                                           Before
 2
                   Defendant’s Response to Consolidated Complaint          October 28, 2019
 3                 Substantial Completion of Defendant’s Production
 4                 of Documents in Response to Plaintiffs’ First Set of    October 14, 2019
                   Requests for Production of Documents
 5
                   Disclosure of Expert Witnesses                          November 1, 2019
 6
                   Completion of Non-Expert Discovery                      November 15, 2019
 7
                   Completion of Expert Discovery                          November 29, 2019
 8                 Motions for Final Injunctive Relief and/or
                                                                           November 29, 2019
 9                 Summary Judgment
                   Oppositions to Motions for Final Injunctive Relief
10                                                                         December 6, 2019
                   and/or Summary Judgment
11                 Replies in Support of Final Injunctive Relief and/or
                                                                           December 10, 2019
                   Motions for Summary Judgment
12
                   Hearing on Motions for Final Injunctive Relief
                                                                           December 13, 2019
13                 and/or Summary Judgment
14                 ADR                                                     TBD

15
            Defendant’s Statement
16
            Intuit proposes that the parties and the Court revisit scheduling non-arbitration merits discovery,
17
     class certification, dispositive motions, expert-related deadlines, only if necessary, after the Court’s
18
     decision on the motion to compel arbitration.
19
            To the extent that the Court wants to go forward with scheduling at this time, Intuit will file a
20
     competing schedule. Intuit notes, as stated above, that ten days to complete the document discovery
21
     Plaintiffs claim they seek is absurdly unrealistic, as are the other dates proposed, and especially in light
22
     of the scope of the allegations of the consolidated complaint and the need to coordinate with other
23
     actions.
24
            Further, to the extent that Plaintiffs seek a decision on the merits and injunctive relief prior to tax
25
     year 2019, the reality is that such a demand is unfeasible, premature, and risks conflicting outcomes and
26
     obligations. Pending its review of the Program, the IRS has not announced the Program’s contours and
27
     rules for Tax Year 2019 and since participation is voluntary, it remains to be seen who will participate in
28

                                                      22
                                  JOINT CASE MANAGEMENT STATEMENT
                                         Case No. 3:19-cv-02546-CRB
             Case 3:19-cv-02546-CRB Document 90 Filed 09/27/19 Page 24 of 26




 1   next year’s Program. In short, it is entirely unclear what the Free File Program will look like in Tax
 2   Year 2019.
 3          The uncertainty around the terms of the Program only serves to highlight that injunctive relief
 4   would be inappropriate. Granting such relief would interfere with the IRS’s congressionally assigned
 5   role and industry expertise. Any injunctive relief awarded in this action would usurp and interfere with
 6   the IRS Free File Program and potentially disrupt the balance of rights and obligations of the IRS and
 7   the FFA members outlined in the Free File Agreement and MOUs that encourages Intuit and other
 8   private sector companies’ voluntary participation in the Program.
 9                  18.     Trial
10           Plaintiffs’ Statement
11           Plaintiffs request that the Court set a trial date for determination of any remaining triable issues
12   of fact after the Court hears Plaintiffs’ motion for final injunctive relief, with the length of trial a
13   function of the issues to be tried.
14           Defendant’s Statement
15           Intuit submits that it is premature to set a trial date at this time.
16                  19.     Disclosure of Non-Party Interested Entities or Parties
17           Plaintiffs Andrew Dohrmann, Laura Nichols, Brianna Sinohui, Joseph Brougher, and Monica
18   Chandler and Defendant Intuit have filed certifications of interested entities or persons under Civil
19   Local Rule 3-15, and in each instance there is no such interest to report. No person or entity is funding
20   the prosecution of any claim or counterclaim. With respect to all named parties in the consolidated
21   action, there are no other persons, firms, partnerships, corporations (including parent corporations), or
22   other entities known by them to have either (i) a financial interest in the subject matter in controversy
23   or in a party to the proceeding, or (ii) any other kind of interest that could be substantially affected by
24   the outcome of the proceeding.
25                  20.     Professional Conduct
26           All counsel of record for the parties have reviewed the Guidelines for Professional Conduct for
27   the Northern District of California.
28

                                                        23
                                    JOINT CASE MANAGEMENT STATEMENT
                                           Case No. 3:19-cv-02546-CRB
            Case 3:19-cv-02546-CRB Document 90 Filed 09/27/19 Page 25 of 26




 1
 2                 21.     Other Matters
 3          The parties are not presently aware of any other matters that may facilitate the just, speedy, and
 4   inexpensive disposition of this action.
 5
 6   Dated: September 27, 2019                   Respectfully submitted,
 7
 8                                               By:     /s/ Daniel C. Girard
 9                                                Daniel C. Girard (State Bar No. 114826)
10                                                Angelica M. Ornelas (State Bar No. 285929)
                                                  Simon S. Grille (State Bar No. 294914)
11                                                GIRARD SHARP LLP
                                                  601 California Street, Suite 1400
12                                                San Francisco, California 94108
13                                                Telephone: (415) 981-4800
                                                  Facsimile: (415) 981-4846
14                                                dgirard@girardsharp.com
                                                  aornelas@girardsharp.com
15                                                sgrille@girardsharp.com
16
                                                  Norman E. Siegel (pro hac vice)
17                                                Austin Moore (pro hac vice)
                                                  Jillian Dent (pro hac vice)
18
                                                  STUEVE SIEGEL HANSON LLP
19                                                460 Nichols Road, Suite 200
                                                  Kansas City, MO 64112
20                                                Telephone: (816) 714-7100
                                                  Facsimile: (816) 714-7101
21
                                                  siegel@stuevesiegel.com
22                                                moore@stuevesiegel.com
                                                  dent@stuevesiegel.com
23
                                                  Co-Lead Interim Counsel
24
                                                  By:   /s/ Rodger R. Cole
25                                                Rodger R. Cole (SBN 178865)
                                                  FENWICK & WEST LLP
26
                                                  801 California Street
27                                                Mountain View, CA 94041

28

                                                     24
                                 JOINT CASE MANAGEMENT STATEMENT
                                        Case No. 3:19-cv-02546-CRB
            Case 3:19-cv-02546-CRB Document 90 Filed 09/27/19 Page 26 of 26




 1
                                                   Tel. (650) 988-8500
 2                                                 Fax. (650) 938-5200
                                                   rcole@fenwick.com
 3                                                 Counsel for Defendant Intuit Inc.
 4
 5
 6
 7
 8                                              ATTESTATION
 9          I, Daniel C. Girard, am the ECF user whose identification and password are being used to file
10   this Joint Case Management Conference Statement. I attest under penalty of perjury that concurrence
11   in this filing has been obtained from all counsel listed above.
12
13   DATED: September 27, 2019                            /s/ Daniel C. Girard
                                                          Daniel C. Girard
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     25
                                 JOINT CASE MANAGEMENT STATEMENT
                                        Case No. 3:19-cv-02546-CRB
